Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 06/16/2022 has been made of record and entered.  No amendment has been made to the claims.  Specification, paragraphs [0009]-[0013] have been amended.
	Claims 1-5 were previously pending in this application.
	Claims 1-5 are currently pending in this application and under consideration.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 4 of copending Application No. 17/147,741 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s).
	The copending application ‘741 teaches the same honeycomb filter as claimed.  The disclosed porosity of the partition wall is 55 to 63% and the average pore diameter of the partition wall is 5 to 15 um.  The disclosed porosity of 63% (the upper range) appears falling within the claimed range of 60 to 68% and the disclosed average pore diameter of 15 um (upper range) appears falling within the claimed range of 13 to 18 um.  Thus, it can be said that the disclosed product is the same as the claimed product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102(a)(1)
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurimoto et al. (US 10,675,591 B2).
	Kurimoto et al. ‘591 appears to teach the same honeycomb structure as claimed.  The disclosed honeycomb structure has a porosity of the partition wall of 20 to 70% and an average pore diameter of the pores in the partition wall of 1 to 60 um (See col. 16, claim 1).  See also col. 17, claims 2 & 3 and entire reference for more details.
	The claimed porosity range and average pore diameter ranges are falling within the disclosed ranges, thus the claimed limitations are met by the reference.
	The limitation on “in a pore diameter distribution which indicates ….. a maximum value of the log differential pore volume” in claim 1 is noted.  Other limitations being recited in the instant claims 2-5 are also noted.  It is considered the disclosed honeycomb structure would have the same characteristics as well in view of the same product disclosed and having the same porosity and average pore diameter values as claimed.
		
Claim Rejections - 35 USC § 102(a)(1)/103
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mizuno et al. (US 8,444,739 B2).
	Mizuno et al. ‘739 discloses a honeycomb filter, wherein the partition wall base material has an average pore diameter of 11 um or more and less than 55 um and a porosity of 40% or more and less than 65% (See col. 42- col. 43, claim 1).  See also col. 43 & col. 44, claims 2-10 and entire reference for more details.
	The disclosed porosity range of 40% to 65% is overlapping with the claimed porosity range of 60% to 68%, thus the claimed limitation is met by the reference.	
	The claimed average pore diameter range of 13 - 18 um appears falling within the disclosed average pore diameter range of 11 um to 55 um, thus the claimed limitation is met by the reference.
	The limitation on “in a pore diameter distribution which indicates ….. a maximum value of the log differential pore volume” in claim 1 is noted.  Other limitations being recited in the instant claims 2-5 are also noted.  It is considered the disclosed honeycomb structure would have the same characteristics as well in view of the same product disclosed and having the same porosity and average pore diameter values as claimed.

	
B.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over NAKAO et al. (US 2018/0250658 A1).
	NAKAO et al. (PG Pub. ‘658) discloses a honeycomb catalytic body, wherein the porosity of the partition wall of the honeycomb structure is in a range of 35% to 60% and the average pore diameter is in a range of 4 um to 35 um (See page 6, claims 1-5).
	The claimed lower range of porosity of 60% is touching the disclosed upper range of porosity of 60%, thus the claimed limitation is met by the reference.	
	The claimed average pore diameter of 13 - 18 um appears falling within the disclosed average pore diameter range of 4 um to 35 um, thus the claimed limitation is met by the reference.
	The limitation on “in a pore diameter distribution which indicates ….. a maximum value of the log differential pore volume” in claim 1 is noted.  Other limitations being recited in the instant claims 2-5 are also noted.  It is considered the disclosed honeycomb structure would have the same characteristics as well in view of the same product disclosed and having the same porosity and average pore diameter values as claimed.

Response to Applicants’ Arguments
5.	The remarks filed on 06/16/2022 have been fully reviewed and considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above.

Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared.

Conclusion
7.	Claims 1-5 are pending.  Claims 1-5 are rejected.  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
July 13, 2022